Citation Nr: 0708709	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicidal agents.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam and is not presumed to have been exposed to 
herbicides, including Agent Orange, during service.

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.


CONCLUSION OF LAW

The criteria for a grant of service connection for prostate 
cancer have not been met. 38 U.S.C.A. § 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2001.  This letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date for service connection will be assigned.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA medical records are associated with 
the claims file.  Additionally, the veteran provided 
testimony at an August 2005 Board hearing.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as prostate cancer, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998). See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  In other words, the 
fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the present case the veteran does not contend, nor is 
there any evidence, that he served in the Republic of 
Vietnam.  As such, he is not presumed to have been exposed to 
herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  
However, he has a current disability of prostate cancer, 
which is one of the diseases for which there is a presumption 
of service connection provided there is proof of actual 
exposure to an herbicidal agent.  In this regard, the veteran 
explained he was exposed to herbicides on three occasions: 1) 
when he was assigned to maintenance duties while stationed at 
Bergstrom Air Force Base and dumped barrels of Agent Orange 
into landfills; 2) when he cleaned equipment that came back 
from Vietnam and was covered with Cosmoline and other 
materials and 3) when he participated in a training exercise 
during which chemicals were dropped onto a mock Vietnamese 
village. 

During the August 2005 Board hearing, the veteran provided 
detailed testimony about each of these incidents.  He 
testified that he did not know what was in the barrels he was 
hauling.  He explained the label had a picture of a skeleton 
on it and indicated the barrel contained hazardous material 
and he said he could not recall the name but it was Agent 
Orange.  The veteran explained he found out it was Agent 
Orange after the fact when he asked a supervisor and was 
informed the barrels contained the herbicide they dropped in 
Vietnam.  The veteran also related that he worked on the 
driving range where they used herbicides to kill the grass on 
the gunnery ranges.  He again described cleaning equipment 
which had returned from Vietnam and related the equipment was 
covered in a wrap.  Finally, the veteran explained that he 
participated in a Joint Army-Air Force training during which 
a mock Vietnamese village was set up and maneuvers were 
performed. 

Although the veteran has alleged he was exposed to herbicides 
during his service, none of the evidence of record proves 
actual exposure to herbicides.  For example, a search for 
records at the National Personnel Records Center (NPRC) 
resulted in a finding that there were no records of exposure 
to herbicides.  Additionally, although the veteran submitted 
photographs in support of his claim, these pictures are not 
clear enough to prove that the barrels he hauled contained 
herbicides.  The veteran's belief that he was exposed to 
Agent Orange from his duties in service does not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication from the record that 
the veteran or his representative has medical training or 
expertise.  As lay persons, they are not competent to proffer 
medical opinions or diagnoses. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). There is no competent medical 
evidence of record showing the appellant was exposed to Agent 
Orange in service.  Additionally, there is no suggestion in 
the record that prostate cancer was evident within a year of 
the veteran's separation from active military service. 38 
C.F.R. § 3.309(a).  In sum, the preponderance of the evidence 
is against a grant of service connection for prostate cancer 
as secondary to Agent Orange exposure based on legal 
presumptions.

Concerning entitlement to service connection under a direct 
theory of entitlement unrelated to exposure to herbicides, 
the veteran has a current diagnosis of prostate cancer as 
illustrated by VA outpatient treatment records.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, reflect no complaints, 
treatment or diagnosis of prostate cancer or any other 
prostate condition.  In fact, the veteran's December 1971 
examination conducted in connection with his separation from 
service noted no abnormalities of the prostate.  
Additionally, the December 1971 report of medical history 
completed by the veteran reflected no tumor, growth, cyst or 
cancer, and no frequent or painful urination or blood in the 
urine.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical evidence documenting the current diagnosis and 
treatment of the prostate cancer contains an opinion as to 
the etiology of the condition.  In other words, these records 
were generated with the purpose of recording medical 
treatment for symptoms and not towards ascertaining a 
diagnosis.  

Given the evidence of record, service connection for prostate 
cancer must be denied on a direct and on a presumptive basis.  
There is no medical evidence of a disability during service, 
no proof of actual exposure to herbicides and no evidence 
linking the currently diagnosed disability to service.  As 
such, the preponderance of the evidence is against the 
veteran's claim for service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


